Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/23/2022. Claims 1-15 are presently pending and are presented for examination. Claims 3 and 13 are canceled.
Response to Amendment
The Amendment filed 05/23/2022 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed 05/09/2022.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants amendment to incorporate “wherein the sets of values are allocated to vehicle dynamic models of different body types of vehicles produced by a vehicle manufacturer, the parameters are indicative of physical characteristics of the different body types of the vehicles produced by the vehicle manufacturer;” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to allocating value sets comprising parameters corresponding specifically to vehicle dynamic models indicative of physical characteristics of different body types, distinguishes an apparent novel methodology for determining the values of parameters for a vehicle controller. The closest prior art of record for example, discloses calibration of controllers of vehicle components, the vehicle components comprising parameters corresponding to different types of vehicles and different components, however allocation of the value sets to vehicle dynamic models of different body types, is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaserer et. al. (U.S. Publication No. 2019/0010888) discloses a system and method for calibrating a vehicle component, with calibration of controllers of vehicle components, the vehicle components comprising parameters corresponding to different types of vehicles and different components. (See abstract, [0089], & Claim 11). Giers et. al. (D.E. Publication No. 10-205014) discloses a method for supplying a motor vehicle with data, the data corresponding to different vehicle components. (See abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664